—In a proceeding pursuant to SCPA 702 to obtain limited letters of administration, the appeal, as limited by the appellants’ brief, is from so much of an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated December 8, 1999, as, sua sponte, directed that $125,000 of the net proceeds of the sale of the appellants’ real property be held in escrow pending the outcome of the proceeding.
Ordered that on the Court’s own motion, the appellants’ notice of appeal is treated as an application for leave to appeal from that portion of the order dated December 8, 1999, which, sua sponte, directed that $125,000 of the net proceeds of the sale of the appellants’ real property be held in escrow pending the outcome of the proceeding, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Surrogate’s Court providently exercised its discretion in directing that $125,000 of the net proceeds from the sale of the appellants’ real property be held in escrow pending the outcome of the proceeding. Santucci, J. P., S. Miller, Florio and Schmidt, JJ., concur.